Exhibit 10.1

 

Equity Pledge Agreement

 

The Equity Pledge Agreement (hereinafter referred to as “the Agreement”) is
signed by the following parties at Qianhai Shenzhen-Hong Kong Cooperation Zone,
Shenzhen on August 18, 2020:

 

Party A (Pledgee): YiQiLai (Shenzhen) Consulting Management Co., Ltd.

 

Domicile:

 

 

 

Party B (Pledgor): Ding Xiang (Shenzhen) Investment Co., Ltd.

 

Unified Social Credit Code:

 

Domicile:

 

 

 

Target Company: Shenzhen Zhong Wei Technology Co., Ltd. (hereinafter referred to
as “Target Company”)

 

Domicile:

 

 

For the purpose of the Agreement, Pledgee, Pledgor, and Target Company shall be
individually referred to as “any party” and collectively referred to as “the
Parties”

 

Whereas:

1.The Pledgee is a wholly foreign owned enterprise incorporated in the People’s
Republic of China (hereinafter referred to as “China”, excluding Hong Kong,
Macao and Taiwan for the purpose of the Agreement);

 

2.The Pledgor is a legal shareholder of the Target Company, and holds 100% of
the shares of Target Company on the date when the Agreement is signed.

 

3.The Pledgee, Pledgor, and Target Company signed Exclusive Management
Consulting and Service Agreement (hereinafter referred to as “Service
Agreement”) on August 18, 2020;

 

4.To guarantee that the Pledgor and the Target Company fulfill the obligations,
representations, warranties and undertakings of the Service Agreement (including
but not limited to paying the Pledgee the service fee in time), the Pledgor
hereby provides pledge guarantee for all the liabilities, obligations,
representations, warranties and undertakings of the Service Agreement for the
Target Company with all the equity that it holds in the Target Company.

 



   

 

 

The Pledgor and the Pledgee have jointly negotiated and signed the Agreement
with the following articles.

 

1Definitions

 

Unless otherwise specified herein, the following words shall have the meanings
as below:

 

1.1Pledge: Refers to all the contents of Article 2 herein.

 

1.2Equity: Refers to all the equity that the Pledgor legally holds in the Target
Company.

 

1.3Pledged property: Refers to the equity pledged by the Pledgor to the Pledgee
in accordance with the Agreement and the existing and future profits, dividends
and bonus of the equity.

 

1.4Secured debt: Refers to all the liabilities, obligations, representations,
warranties and undertakings of the Target Company for the Pledgee in accordance
with the Service Agreement, including but not limited to the service fee,
interests, breach of contract penalty, compensation, costs for realization of
creditor’s rights, the losses of the Pledgee arising from the breach of contract
by the Target Company and all the other fees payable that the Target Company
shall pay the Pledgee.

 

1.5Pledge duration: Refers to the period prescribed in Article 3 herein.

 

1.6Event of default: Refers to any situation stated in Article 7 herein.

 

1.7Default notice: Refers to the notice stating the event of default and issued
according to the Service Agreement and the Agreement.

 

2Pledge

 

2.1The Pledgor shall pledge all the equity that it holds in the Target Company
to the Pledgee at the price prescribed herein by means of first priority pledge,
which serves as the guarantee of the Target Company and the Pledgor to perform
the secured debt.

 



 2 

 

 

2.2Pledge refers to the right of the Pledgee to auction or sell the equity
pledged by the Pledgor to the Pledgee and be paid with the amount earned from
the auction or sale of such equity in priority. The effectiveness of pledge
governs shall be extended to all the profits, dividends and bonuses incurred
from the equity during the validity period of the Agreement.

 

2.3The equity pledge established herein is a continuing guarantee that shall be
effective until the agreement obligations are completely fulfilled and the
secured debt is fully repaid. The exemption or grace given by the Pledgee to the
Pledgor for any breach of contract, or the Pledgee’s postponement of any of its
rights in the Service Agreement or the Agreement shall not prejudice the
Pledgee’s right to require the Pledgor and Party C to strictly execute the
Service Agreement or the Agreement in the future in accordance with the
Agreement, relevant Chinese laws and the Service Agreement, or the rights that
the Pledgee shall hold due to subsequent breach of the Service Agreement and/or
the Agreement by the Pledgor and Party C.

 

3Scope of Pledge Guarantee

 

The scope of pledge guarantee herein covers all the secured debts.

 

4Pledge Duration

 

4.1The equity pledge hereof shall come into effect on the date of being recorded
in register of shareholders of the Target Company and registered in industry and
commerce administrative department. The validity period of the pledge shall
conform to the validity period of the Service Agreement (if the validity period
of the Service Agreement is extended, the validity period of the pledge shall be
automatically extended accordingly.)

 

4.1.1The Pledgor shall procure the Target Company to and the Target Company
shall record the pledge condition of the pledged property in the register of
shareholders of the Target Company within 3 working days from the signing date
hereof, and issue the updated Capital Contribution Certificate stating the
pledge condition of the pledged property.

4.1.2If the pledge record item changes and shall be revised according to law,
the Pledgor and the Pledgee shall revise the record correspondingly within 15
days from the date of record item change.

4.1.3The Pledgor shall procure the Target Company to and the Target Company
shall complete the industry and commerce registration formality of the pledge
for the pledged property within 30 working days from the signing date hereof.

 



 3 

 

 

4.1.4If the industry and commerce administrative department prescribes special
requirements or specialized version for the contract submitted for equity pledge
registration, the Pledgor shall then unconditionally coordinate to sign the
equity pledge contract meeting the requirements of local industry and commerce
administrative department; unless local industry and commerce administrative
department gives statutory requirements, the articles and principles of such
contract shall fully conform to these of the Agreement; in case of any
discrepancy with the registration contents, the Agreement shall prevail.

4.2During the validity period of the pledge, the Pledgee shall be entitled but
not obliged to dispose the pledged property in accordance with the provisions
hereof.

 

5Safekeeping of Pledge Registration and Pledge Certificate

 

The Pledgor shall apply for the equity pledge establishment registration to the
registration authority in accordance with Measures for Equity Pledge
Registration of Industrial and Commercial Administration within one week from
the signing date hereof, and submit the register of shareholders and
contribution certificate (if any) of the Target Company to the Pledgee for
safekeeping until the pledge duration prescribed herein expires.

 

6Representations and Warranties of the Pledgor

 

6.1The Pledgor is the legal holder of the pledged equity with the full right to
sign the Agreement and fulfill the obligations hereof, and its signing,
submission and performance of the Agreement and any related agreements shall not
violate the followings due to time limit and/or any action or event or any other
causes:

 

6.1.1Any establishment documents of the Target Company;

 

6.1.2Any laws that the Pledgor and the Target Company shall comply with; or

 

6.1.3Any provisions and any obligations in written or oral documents that are
signed by the Pledgor and the Target Company and become effective, including
contracts, agreements and memorandum, etc.

 

6.2Unless otherwise specified herein, to the extent permitted by Chinese laws,
the Pledgee shall not face the interference from any other party once it
exercises the Pledgee’s rights according to the Pledge Agreement.

 



 4 

 

 

6.3Unless otherwise specified herein, to the extent permitted by Chinese laws,
the Pledgee shall be entitled to dispose or transfer the pledge in the manner
prescribed herein and the Pledgor shall unconditionally coordinate,

 

6.4Except for the Pledgee, the Pledgor has not establish any other pledge rights
or other encumbrances on the equity; the ownership of such pledged equity is not
disputed, free of the restriction of other legal proceeding, and can be pledged
and transferred pursuant to applicable laws;

 

6.5During the validity period of the Agreement, the Pledgor hereby undertakes to
strictly fulfill the following obligations for the Pledgee, and procure the
Target Company to fulfill relevant obligations as the shareholder of the Target
Company:

 

6.5.1Except the transfer of the equity of the Target Company to the Pledgee or
the assignee of the Pledgee in accordance with Exclusive Option Agreement,
without the prior consent of the Pledgee in writing, the Pledgor shall not
directly or indirectly transfer all or part of the equity of the Target Company
in any way, or establish or allow the existence of any pledge or the guarantee
in other form that may influence the rights and interests of the Pledgee;

 

6.5.2If the Pledgee agrees to transfer the equity of the Target Company to the
assignee of the Pledgee, all of its rights and obligations hereof shall be
transferred to such transferee, and try the best to procure and require such
transferee to unconditionally inherit and perform such rights and obligations.

 

6.5.3Comply with and execute all the laws and regulations on pledge of rights,
present the notice, order or advice to the Pledgee within five days after
receiving such notice, order or advice on pledge from the competent authority,
comply with and execute the aforementioned notice, order or advice, or raise
objection about the aforementioned matters at the reasonable request of the
Pledgee or with the consent of the Pledgee;

 

6.5.4Without the written consent of the Pledgee, the Pledgor shall not take and
procure the Target Company not to take any act that may derogate, damage or harm
the value of pledged equity in other way or impair any rights of the Pledgee
hereof, or take any act that has significant influence on the assets, business
and/or operation of the Target Company. The Pledgee shall not assume any
responsibility for the value deduction of the pledged equity due to any
situation, and the Pledgor and the Target Company shall not be entitled to claim
in any form or claim any rights from the Pledgee.

 



 5 

 

 

6.5.5Any event learnt by the Pledgor that may influence the equity and other
rights of the Pledgor, may change any warranty or undertaking of the Pledgor
hereof, or may influence the Pledgor’s fulfillment of its obligations hereof.

 

6.5.6The Pledgor hereby further undertakes that after signing the Agreement, if
the Pledgee agrees on the capital increase or equity increase of the Pledgor in
the Target Company with prior consent in writing, such capital or equity for
increase shall automatically become part of the pledged equity hereof. The
Pledgor and the Target Company shall be liable to immediately undertake
necessary revision of register of shareholders and capital contribution amount
of the Target Company, and execute the pledge procedure prescribed in Article
4.1.

 

6.5.7Pursuant to relevant provisions of Chinese laws and regulations, the equity
pledge hereof shall be continuing guarantee that remains fully effective during
the validity period of the Agreement, and shall not be affected by the
insolvency, liquidation, incapacity or change of corporate nature of the Pledgor
or the Target Company or any capital offset or any other events among the
Parties.

 

6.5.8For the purpose of implementation of the Agreement, the Pledgee shall be
entitled to dispose the pledged equity in the manner prescribed herein, and
exercise its right in accordance with this clause without being interrupted or
jeopardized by the Pledgor or the Target Company, or the successor and
authorized representative of the Pledgor or the Target Company, or any other
person.

 

6.5.9The Pledgor hereby agrees that within the validity period of the Agreement,
the Pledgee may, if necessary, require the Pledgor to sign any other agreement
or supplementary agreement with the Pledgee or its assignor. The Pledgor hereby
undertakes to immediately sign and specifically explain and supplement relevant
contents, terms and articles on the instructions of the Pledgee.

 



 6 

 

 

6.5.10The Parties hereby agree that within the validity period of the Agreement,
the Pledgee may require the Pledgor to supplement and revise any term and
article hereof for tax, accounting or other reasons, and the Pledgor shall
immediately follow the instructions of the Pledgee.

 

6.6The Pledgor hereby undertakes to the Pledgee that for the sake of the
Pledgee’s interests, the Pledgor shall comply with and perform all the
warranties, undertakings, representations and obligations in the Agreement and
the Service Agreement. If the Pledgor does not perform or fully perform its
warranties, undertakings, representations and obligations, the Pledgor shall
compensate the Pledgee for all the losses arising therefrom.

 

6.7The Pledgor hereby undertakes to the Pledgee that to protect or improve the
guarantee for the secured debt herof, the Pledgor shall sign and urge other
interested parties of the pledge to sign all the document of title, documents or
agreements required by the Pledgee, urge other interested parties and itself to
take the action required by the Pledgee, and provide convenience for the
exercise of the rights of the Pledgee granted herein.

 

6.8The Pledgor and the Target Company have fully acknowledged the contents of
the Agreement, and voluntarily sign and perform the Agreement, which represents
the true intention of the Parties. The Pledgor and the Target Company have taken
all the necessary measures at the reasonable request of the Pledgee, obtained
all the necessary internal authorizations to sign and perform the Agreement, and
signed all the necessary documents so as to keep the pledged equity hereof legal
and effective;

 

6.9As of the signing date hereof, no overdue taxes for the equity existed.

 

7Event of Default

 

7.1The following events shall be deemed as events of default:

 

7.1.1The Pledgor or the Target Company violates any obligations in the
transaction documents, including but not limited to the Target Company failing
to pay the service fee payable or other fees payable in the Service Agreement in
full amount in time;

 

7.1.2The Pledgor breaches the representations and warranties made in Article 6
hereof or makes any false or misleading representations;

 

7.1.3Except for the provision of Article 6.5.1 hereof, the Pledgor losses the
pledged equity or arbitrarily transfer the pledged equity without the written
consent of the Pledgee;

 



 7 

 

 

7.1.4The Pledgor or the Target Company fails to perform any of their other
obligations or any representations or warranties in the Agreement and the
Service Agreement;

 

7.1.5The Pledgor breaches any article hereof;

 

7.1.6Any of the obligations of the Pledgor or the Target Company prescribed in
the Agreement and the Service Agreement are deemed illegal or ineffective
transaction;

 

7.1.7For any external loan, guarantee, compensation, undertaking or other
responsibility of debt repayment of the Pledgor, (1) the Pledgor is required to
repay or perform in advance for the reason of breach of contract; or (2) it is
due but not repaid or performed in time so that the Pledgee holds that the
Pledgor’s ability to fulfill the obligations hereof is affected;

 

7.1.8The Pledgor undergoes adverse change due to the properties it holds so that
the Pledgee holds that the Pledgor’s ability to fulfill the obligations hereof
is affected;

 

7.1.9The Pledgor is unable to repay normal liabilities or other debts;

 

7.1.10Relevant laws or regulations are issued so that the Agreement becomes
illegal or the Pledgor cannot continually perform the obligations hereof;

 

7.1.11The consent, permit, approval or authorization of any governmental
department that makes the Agreement enforceable, legal or effective, are
withdrawn, terminated, invalid or substantially revised;

 

7.1.12The successor or authorized agent of the Pledgor can solely perform part
of the obligations in the Service Agreement or refuse to perform such
obligations;

 

7.1.13Other situations that prevent the Pledgee from exercising and disposing
the pledge in accordance with relevant provisions of the laws.

 

7.2If it is learnt or found that any event prescribed in Article 7.1 hereof or
any event that may cause the aforementioned event happens, the Pledgor shall
immediately notify the Pledgee in writing.

 



 8 

 

 

7.3Unless the event of default stated in Article 7.1 hereof has been perfectly
resolved to the satisfaction of the Pledgee, the Pledgee may send default notice
in writing to the Pledgor at any time when or after the event of default for the
Pledgor happens, require the Pledgor to immediately repay all the debts in the
Service Agreement and other amounts payable, or exercise the pledge right in
accordance with Article 8 hereof.

 

8Exercise of Pledge Right

 

8.1Before the service fee or other fees prescribed in the Service Agreement are
fully paid, the Pledgor shall not transfer the equity without the written
consent of the Pledgee.

 

8.2The Pledgee shall send default notice to the Pledgor when exercising the
pledge right.

 

8.3Restricted by Article 7.3, the Pledgee may exercise the right of pledge
disposal at any time when or after sending the default notice in accordance with
Article 7.3.

 

8.4The Pledgee shall be entitled to sell all or part of the equity hereof at
cut-rate price in the statutory procedure, or be paid with the amount earned
from the auction or sale of such equity in priority until the unpaid service fee
and other fees payable in the Service Agreement is fully paid. To avoid any
doubt, the Pledgor shall bear or compensate for any liabilities or damages
arising from or caused by the pledged property in the process of equity
disposal.

 

8.5The Pledgor shall not obstruct the Pledgee in its process of exercising
pledge right in accordance with the Agreement, and shall provide necessary
assistance so as to enable the Pledgee to realize its pledge right.

 

9Transfer

 

9.1Without the prior consent of the Pledgee in writing, the Pledgor shall not be
entitled to donate or transfer its rights and obligations hereof.

 

9.2The Agreement has binding force on the Pledgor and its successor, and remain
effective for the Pledgee and each of its successors and transferees.

 



 9 

 

 

9.3The Pledgee may transfer all or part of its rights and obligations in the
Service Agreement to the assignee (natural person/legal person) at any time. In
such case, the transferee shall enjoy the rights and undertake the obligations
attributed to the Pledgee herein as it shall enjoy the rights and undertake the
obligations as a party of the Agreement. The Pledgee shall sign relevant
agreement and/or document for such transfer at the request of the Pledgor when
the Pledgee transfers the rights and obligations in the Service Agreement.

 

9.4After the Pledgee is changed due to transfer, the new pledge parties shall
further sign the new pledge agreement with the articles and principles
equivalent to those hereof, and deal with corresponding industry and commerce
registration formality.

 

10Termination

 

After the service fee in the Service Agreement is fully paid and the Target
Company no longer undertakes any obligations in the Service Agreement, the
Pledge Agreement shall be terminated. The Pledgee and the Pledgor shall enter
into written agreement on the agreement termination as soon as possible within
feasible reasonable period, and deal with corresponding formality of equity
pledge cancellation.

 

11Tax Bearing

 

11.1All the fees and actual expenses related to the Agreement, including but not
limited to legal fee, cost of production and taxes, etc., shall be borne by the
Target Company. If the laws prescribe that the Pledgor and the Pledgee shall pay
relevant taxes, the Target Company shall compensate the Pledgor and the Pledgee
in full amount for the paid taxes.

 

11.2If the Target Company does not pay any taxes and fees payable in accordance
with the Agreement, or makes the Pledgor and the Pledgee claim by any means or
in any way for other reason, the Target Company shall bear all the costs arising
therefrom (including but not limited to various taxes, service charge,
management fee, litigation fee, lawyer’s fee and insurance fees for the pledge
disposal, etc.).

 

12Force Majeure

 

12.1If the performance of the Agreement is delayed or hindered by any “force
majeure event”, the party affected by force majeure shall not undertake any
responsibility hereof for the delayed or hindered part of performance. “Force
majeure event” refers to any event beyond the scope of reasonable control of one
party and unavoidable though the affected party takes reasonable care, including
but not limited to governmental act, natural force, fire, explosion, windstorm,
flood, earthquake, tide, lightning, or war. However, credit, capital or
financing deficiency shall not be deemed beyond the scope of reasonable control
of one party. The party affected by “force majeure event” that seeks the
exemption of the duties hereof shall notify the other party of such cause of
exemption as soon as possible.

 



 10 

 

 

12.2The party affected by force majeure shall not thus undertake any
responsibilities hereof. However, only if such party makes reasonable feasible
efforts to perform the Agreement, can the party seeking the exemption from
liability be exempted from such performance of duty within the scope of
performance subject to delay or hindrance. Once the cause of such exemption from
liability is rectified and remedied, the Parties shall agree to try their best
to recover the performance hereof.

 

13Dispute Resolution

 

13.1The Agreement shall be governed by and interpreted according to Chinese
laws.

 

13.2The Parties shall firstly resolve any dispute arising from the
interpretation and performance of the Agreement through amicable negotiations.
If the Parties fail to enter into the agreement of dispute resolution within 30
days after one party sends the written notice requesting resolution through
negotiation to the other party, any party shall be entitled to submit relevant
dispute to South China International Economic and Trade Arbitration Commission
for arbitration in accordance with the arbitration rules effective then. The
arbitration place is Shenzhen and the arbitration language is Chinese. The
arbitration award shall be final and have binding force on the parties.

 

13.3Except for the disputed matter, the Parties shall continually perform their
respective obligations in good faith.

 

 

14Notice

 

The notice or other correspondence sent by any party hereof shall be made in
Chinese, and delivered by specialized person, by post or via fax to the
following address of other parties or other addresses given by other party in
the notice to other agreement parties in the means of notice prescribed herein.
The actual service date of the notice shall be determined in the following mode:
(a) For the notice delivered by specialized person, it shall be deemed as served
on the date of delivery by specialized person; (b) for the notice in the form of
letter, it shall be deemed as served on the tenth day after the post date of
registered airmail with postage paid (indicated by postmark, or on the fourth
day after delivered to special delivery service institution internationally
recognized; and (c) for the notice sent via fax, it shall be deemed as served at
the receiving time indicated on transmission confirmation of relevant document.

 



 11 

 

 

Pledgee: YiQiLai (Shenzhen) Consulting Management Co., Ltd.

 

Address:

 

Addressee:

 

Tel.:

 

Fax: _________________________________________________________

 

 

 

Pledgor: Ding Xiang (Shenzhen) Investment Co., Ltd.

 

Address:

 

Addressee:

 

Tel.:

 

Fax: ____________________________________________

 

15Effectiveness

 

15.1The Agreement shall come into immediate effect after being signed by the
authorized representative and affixed with the seal of the Parties. Any
revision, supplement or change of the Agreement shall be made in writing.

15.2The Agreement is made in Chinese and in quintuplicate; with each party
holding one, and the remaining two copies for industry and commerce filing; each
copy shall have equal legal force.

 

(The remainder of this page is intentionally left blank. The signing page is
attached)

 12 

 

 

(This page is left blank and serves as the signing page of Equity Pledge
Agreement. The Parties have instructed their respective authorized
representatives to sign Equity Pledge Agreement on the date first above
written.)

 

Party A: YiQiLai (Shenzhen) Consulting Management Co., Ltd.

 

 

 

Signature: /s/ Congying Fang

 

 

 

Party B: Ding Xiang (Shenzhen) Investment Co., Ltd.

 

 

 

Signature: /s/ Xinhong Cai

 

 

 

Target Company: Shenzhen Zhong Wei Technology Co., Ltd.

 

 

 

Signature: /s/ Weide Li

 

 

 

 

August 18, 2020

 

 13 

